Case: 3:21-cv-00143-jdp Document #:11 Filed: 04/21/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

 

WISCONSIN LABORERS HEALTH FUND, et. al,
Plaintiffs,
Vv. Case No. 21-cv-143
UNI-PUMP, INC.,

Defendant.

 

ORDER AND ENTRY OF INJUNCTIVE RELIEF

 

On Plaintiffs’ motion for injunctive relief in the above-capiioned matter, the court
orders as follows:

1. Defendant Uni-Pump, Inc. has failed to plead or otherwise defend as
provided by Federal Rule of Civil Procedure 55(a).

2. Defendant Uni-Pump, Inc. violated the Labor-Management Relations Act of
1947, as amended, as well as the Employee Retirement Income Security Act of 1974, as
amended, and the effective collective bargaining agreements by failing to pay fringe
benefit contributions on behalf of its employees to Plaintiff Funds and by failing to submit
to an audit of the company’s books and records by Plaintiff Funds’ designated
representative covering the period of January 1, 2019 to the present date.

3. Plaintiff Funds must conduct an audit of Defendant’s payroll records to

liquidate its claims and proceed to judgment.

 
Case: 3:21-cv-00143-jdp Document #:11 Filed: 04/21/21 Page 2 of 2

ORDER

IT Ss ORDERED THAT:

1. That Defendant UnitPump, inc. shall submit within ten (10) days of the date
of this Order to an audit of the company’s books and records by Plaintiff Funds’
designated representative covering the period January 1, 2019 to the present date.

2. Plaintiffs may submit a motion for default judgment within thirty (30) days of
completion of the audit, at which point the court will hold a hearing on the motion and, as
appropriate, enter judgment in favor of Plaintiffs to include all contributions, interest and
liquidated damages due to Plaintiffs as reported by the auditor, along with Plaintiffs’ costs

and attorney's fees.

 

3. In the absence of a motion for default judgment or request for further relief,
the court shall hold a telephone status conference on "Sune fA , 2021
at 9:30 a.m.
2p
Entered this “2 day of APRIL , 2021.

BY THE COURT:

Fite D. (2%. —

JAMES D. PETERSON
District Judge

 
